     Case 1:15-cv-01505-MAD-DJS Document 207 Filed 06/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


EDWARD G. MCDONOUGH,
                                 Plaintiff,

             v.                                                 1:15-CV-1505
                                                                 (MAD/DJS)
YOUEL C. SMITH, III,
                                 Defendant.


APPEARANCES:                                  OF COUNSEL:

PREMO LAW FIRM, PLLC                          BRIAN D. PREMO, ESQ.
Attorney for Plaintiff
20 Corporate Woods Boulevard
Albany, NY 12211

NAPIERSKI, VANDENBURGH,                       THOMAS J. O’CONNOR, ESQ.
NAPIERSKI & O’CONNOR, LLP
Attorney for Defendant
296 Washington Avenue Extension
Albany, NY 12203

NEW YORK STATE POLICE                         AMANDA NISSEN, ESQ.
COUNSEL’S OFFICE
1220 Washington Avenue
Albany, NY 12226

DANIEL J. STEWART
United States Magistrate Judge


                                      ORDER

      Pursuant to this Court’s March 25, 2021 Order, Dkt. No. 206, the New York State

Police was directed to supply the Court with both redacted and unredacted documents

responsive to a subpoena issued by Defendant Smith on December 10, 2020, for an in
     Case 1:15-cv-01505-MAD-DJS Document 207 Filed 06/02/21 Page 2 of 3




camera review. Counsel for the New York State Police has complied with that directive

and provided the relevant documents to the Court. After review, the Court concludes

that only the following additional unredacted documents should be provided to defense

counsel pursuant to the subpoena:

       1. The New York State Police Level I Investigative Form, dated September 9,

           2012 (5 pages).

       2. The To/From Memorandum dated November 1, 2011 (2 pages).

       3. The Interview Transcript of Senior Investigator Christopher O’Brien dated

           December 8, 2011 (12 pages).

       4. The Typed Statement of Alexander McDonald dated February 27, 2012 (8

           pages, unsigned).

       The Court concludes that there is information contained in these documents that

is proportionally relevant to the needs of this case, and directly relates to issues that were

the subject of a lengthy deposition of former Investigator O’Brien. In connection with

the in camera submission, counsel for the New York State Police requested permission

to submit further objections in the event that the Court were to order the release of

additional documents. Since the Court is proposing to do so, the Court will grant the

New York State Police counsel’s office until June 11th, 2021 to submit any additional

arguments.

       The Clerk of the Court is hereby ordered to serve a copy of this Order upon the


                                              2
     Case 1:15-cv-01505-MAD-DJS Document 207 Filed 06/02/21 Page 3 of 3




State Police Counsel’s Office.

      IT IS SO ORDERED.

Dated: June 2, 2021
       Albany, New York




                                    3
